 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 DONNA W. ANDERSON, PSBN 46355
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6       Social Security Administration, Region IX
 7       160 Spear Street, Suite 800
         San Francisco, California 94105
 8       Tel: (415) 977-8930
 9       Fax: (415) 744-0134
         E-mail: donna.w.anderson@ssa.gov
10
11 Attorneys for Defendant
12                             UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
                                   SACRAMENTO DIVISION
14
15 JAYLEON J. SILAS-FOREMAN,                  Case No. 2:18-cv-01573-AC

16               Plaintiff,                   STIPULATION AND [PROPOSED]
17                                            ORDER EXTENDING THE BRIEFING
                        v.                    SCHEDULE
18
19 NANCY A. BERRYHILL, Acting
   Commissioner of Social Security,
20
21           Defendant.
22
23         IT IS HEREBY STIPULATED, by and between the parties, through their
24 respective counsel of record, that the time for Defendant to respond to Plaintiff’s
25 Motion for Summary Judgment and Remand be extended until June 19, 2019. This is
26 Defendant’s second request for an extension of time. Defense counsel requires
27 additional time to consider the certified administrative record, Plaintiff’s motion, and
28
 1 the government’s position. Plaintiff’s counsel does not object and agrees that all
 2 subsequent deadlines should be accordingly extended.
 3                                        Respectfully submitted,

 4
 5 Date: May 20, 2019                  By: /s/ Robert C. Weems*
                                          ROBERT C. WEEMS
 6                                        Attorney for Plaintiff
 7                                        (*By e-mail authorization on 05/20/19)

 8
 9 Dated: May 20, 2019                    McGREGOR W. SCOTT
                                          United States Attorney
10                                        DEBORAH LEE STACHEL
11                                        Regional Chief Counsel, Region IX
                                          Social Security Administration
12
13                                          /s/ Donna W. Anderson
                                          DONNA W. ANDERSON
14                                        Special Assistant United States Attorney
15                                        Attorneys for Defendant

16
17                                          ORDER

18
19 APPROVED AND SO ORDERED:
20 Dated: May 21, 2019
21
22
23
24
25
26
27
28
                                               -2-
